an action, inter alia, to recover money damages for the failure to properly inspect real property, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Cohalan, J.), entered December 23, 2002, which, upon reargument and renewal, adhered to so much of a prior order of the same court dated September 24, 2002, as granted the mo*505tion of the defendants Jean Candelera, Glenn Gabberty, and Glenn Gabberty & Associates for summary judgment dismissing the plaintiffs’ sixth and seventh causes of action insofar as asserted against those defendants.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the sixth and seventh causes of action insofar as asserted against the defendant appraisers Jena Candelora, Glenn Gabberty, and Glenn Gabberty & Associates (hereinafter collectively the appraisers). Those causes of action, in effect, alleged a breach of the appraisers’ duty to the plaintiffs. Under the circumstance of this case, the appraisers owed no duty to the plaintiffs (see generally Chambers v Executive Mtge. Corp., 229 AD2d 416 [1996]; cf. Rodin Props.-Shore Mall v Ullman, 264 AD2d 367, 367-369 [1999]). Accordingly, the Supreme Court properly granted the appraisers’ motion for summary judgment dismissing the sixth and seventh causes of action insofar as asserted against them. Santucci, J.P., Florio, Schmidt and Rivera, JJ., concur.